


110 HRES 1508 IH: Honoring the 40th anniversary of the

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1508
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Ms. Richardson
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the 40th anniversary of the
		  incorporation of the city of Carson, California, and recognizing the city for
		  its rich contributions to California history.
	
	
		Whereas the area that is now the city of Carson,
			 California, was inhabited by Native Americans, including the Gabrielino and
			 Suangna, more than 6,000 years ago;
		Whereas the very first Spanish land grant in California
			 encompassed today’s cities of Carson, Lomita, Redondo Beach, Torrance,
			 Wilmington, and parts of San Pedro;
		Whereas the center of this land grant was the Dominguez
			 Rancho homestead, which is currently Dominguez Hills, located in the eastern
			 portion of the city of Carson;
		Whereas the Battle of Dominguez Rancho was fought during
			 the Mexican-American War in 1846;
		Whereas land was donated from the Dominguez Rancho
			 homestead for the railroad built between Los Angeles and the San Pedro Harbor
			 in 1869;
		Whereas nearly 10,000 registered voters cast their vote to
			 incorporate the city of Carson in 1968;
		Whereas the city of Carson was named after John Manuel
			 Carson, the grandson of one of the area’s first settlers;
		Whereas the city of Carson now has more than 120 acres of
			 park land, is home to California State University Dominguez Hills, Carson
			 Regional Library, the Juanita Millender-McDonald Community Center, and the Home
			 Depot National Training Center;
		Whereas the city of Carson is now the 8th largest city in
			 the county of Los Angeles and a leading center for international trade and
			 commerce; and
		Whereas the fathers of the city of Carson coined the
			 motto, Future Unlimited, which is fitting for this great city:
			 Now, therefore, be it
		
	
		That Congress honors the 40th anniversary
			 of the incorporation of the city of Carson, California, and recognizes the city
			 for its rich contributions to California history.
		
